Order, Supreme Court, New York County (David B. Saxe, J.), entered May 23, 1991, which, insofar as appealed from, denied plaintiffs cross motion for summary judgment, unanimously affirmed, with costs.
We agree with the IAS court that the prior order affirmed by this Court (159 AD2d 272), granting partial summary judgment to plaintiff on the first cause of action, concerned only the validity of the interspousal transfer of the shares of cooperative stock, and not whether the proprietary lease was violated by unlawful alterations to the premises and therefore does not preclude the counterclaims. Furthermore, whether defendant’s acceptance of maintenance payments and assessments constituted a recognition of plaintiffs lawful ownership rights is a question entirely distinct from whether there was a waiver of the lease violations. The latter question entails consideration of the non-waiver and merger clause contained in the lease, a clause irrelevant to the former question and not considered in connection with the prior order. Concur— Sullivan, J. P., Milonas, Kupferman, Ross and Smith, JJ.